UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-49845 CDEX INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 52-2336836 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4555 South Palo Verde Road, Suite 123, Tucson, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code520-745-5172 Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: oAccelerated filer: oNon-accelerated filer: oSmaller reporting company: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes xNo o As of June 12, 2015, 81,452,520 shares of the registrants Class A common stock, par value $.005 per share, were outstanding. CDEX, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Part I FINANCIAL INFORMATION ITEM 1.Financial Statements Balance Sheets as of April 30, 2015 (unaudited) and October 31, 2014 1 Statements of Operations for the three months ended April 30, 2015 and 2014 (unaudited) 2 Statements of Operations for the six months ended April 30, 2015 and 2014 (unaudited) 3 Statements of Cash Flow for the six months ended April 30, 2015 and 2014 (unaudited) 4 Notes to Financial Statements (unaudited) 5 ITEM 2.Management's Discussion and Analysis of Financial Condition andResults of Operations 9 ITEM 4.Controls and Procedures 12 Part IIOTHER INFORMATION ITEM 5.Other Information 14 ITEM 6.Exhibits 14 Signatures 15 ii PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements CDEX INC. BALANCE SHEETS April 30, 2015 October 31. 2014 Unaudited Assets Current assets Cash $ $ Accounts receivable Inventory - net Prepaid expenses and deposits Total current assets Property and equipment, net Patents, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable and accrued expenses $ $ Deferred revenue - current Line of credit payable Total current liabilities Total liabilities Commitments and Contingencies Stockholders' equity Preferred stock - undesignated - $.005 par value per share, 350,000 shares authorized and none outstanding - - Preferred stock - series A - $.005 par value per share, 150,000 shares authorized and 6,250 outstanding at
